Order entered July 12, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-01119-CR
                              No. 05-20-01120-CR
                              No. 05-20-01121-CR
                              No. 05-20-01122-CR
                              No. 05-20-01123-CR
                              No. 05-20-01124-CR
                              No. 05-20-01125-CR

                 ANDREW COLE HAMILTON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 296-81112-2020, 296-81113-2020, 296-81114-2020,
    296-81659-2020, 296-81978-2020, 296-82339-2020, & 296-82340-2020

                                   ORDER

      Pending is a pro se motion filed by appellant on May 28, 2022, complaining

about the representation of his appointed appellate attorney and requesting her
removal and replacement. Appellant claims he has not spoken to his attorney since

last year and that he has repeatedly tried to contact her via letters, emails and

telephone calls, but she has not responded. Appellant’s motion also alludes to two

errors allegedly made by the sentencing judge in this case that appellant asks us to

consider preserved; and it lists approximately thirteen things appellant says he

wants to discuss with his newly appointed counsel.

      Our records show appellant’s attorney filed a brief raising two points of

error for this Court to review. A defendant does not have the right to his own

choice of appointed counsel. Thomas v. State, 550 S.W.2d 64, 68 (Tex. Crim.

App. 1977); King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000). Vague

expressions of dissatisfaction with counsel, personality conflicts or disagreements

regarding strategy, and general allegations of communication breakdown and lack

of cooperation are insufficient to justify the replacement of appointed counsel.

E.g., King, 29 S.W.3d at 566; Calahan v. State, No. 05-09-01357-CR, 2011 WL

2465474, at *4 (Tex. App.—Dallas June 22, 2011, no pet.) (mem. op., not

designated for publication). Furthermore, an appellant is not entitled to dual or

“hybrid” representation. See Landers v. State, 550 S.W.2d 272, 278 (Tex. Crim.

App. 1977); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995.

      Appellant’s motion is, therefore, DENIED.

                                             /s/     LANA MYERS
                                                     JUSTICE